DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of allocating, matching, directing fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of allocating, matching, directing is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 8 is similar to claim 1 but recites a system, rather than a method and the system comprising: one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform the steps as in claim 1. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).

Claim 15 is similar to claim 1 but recites a computer program product stored in a computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 15 for the same reason discussed above with regard to the rejection of claim 1.
Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract 
Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, 8, and 15, none of the prior art of record teaches or suggests allocating one of a plurality of carbon groups to each of a plurality of collection rules, wherein each of the plurality of carbon groups comprises one of a plurality of primary carbons and one of a plurality of backup carbons; matching a set of time series metrics data to one of the plurality of collection rules; and in response to the matching, directing the set of time series metrics data to a selected one of the plurality of carbon groups allocated to the matched collection rule, wherein the set of time series metrics data is processed by both a selected one of the plurality of primary carbons and a selected one of the plurality of backup carbons included in the selected carbon group. It is these limitations as 
Arye et al. (US 10,073,903) disclose a database system stores data as hypertables that represent partitioned database tables. Each hypertable comprises chunks of data that may be distributed across multiple locations, each location comprising at least a storage device. The database system provides an interface that allows database queries seamlessly to hypertables as well as standard tables. The database system dynamically creates chunks as records are added to a hypertable. The database system defines a new partitioning strategy if the storage configuration of the database system is changed by adding new locations or removing existing locations. The records added to the hypertable before the storage configuration was changed continue to be stored as chunks distributed according to the previous partitioning policy. ‘903 fails to specify the steps of allocating one of a plurality of carbon groups to each of a plurality of collection rules, wherein each of the plurality of carbon groups comprises one of a plurality of primary carbons and one of a plurality of backup carbons; matching a set of time series metrics data to one of the plurality of collection rules; and in response to the matching, directing the set of time series metrics data to a 
Warner et al. (US 2015/0286969 A1) disclose a system for providing a scalable semantic mechanism for policy-driven assessment and action taking on dynamically changing data includes a policy context that is a collection of ontologies that capture policies of the enterprise in a semantic, declarative grammar, in a semantic database, a performance context that receives and stores sensor data output monitoring managed assets persisted in a time-series database, a workflow context that determines the workflow process necessary to manage the managed asset based on the governance policies and sensor data, implemented using a workflow engine that supports a declarative workflow language, a decision context that contains business rules encoded in a declarative grammar, implemented using a business rule engine and in which the business rules define conditions under which an asset is corrected, and an adjudication context that defines all associations between the four contexts that are necessary to monitor and manage the enterprise managed assets. ‘969 fails to specify the 
Sglavo et al. (US 10,560,313) disclose a pipeline system for time-series data forecasting using a distributed computing environment is disclosed herein. In one example, a pipeline for forecasting time series is generated. The pipeline represents a sequence of operations for processing the time series to produce forecasts. The sequence of operations include model strategy operations for applying various model strategies to the time series to determine error distributions corresponding to the model strategies. The sequence of operations further include a model-strategy comparison operation for determining which of the model strategies is a champion model strategy for the plurality of time series 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862